813 F.2d 1228Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles SIMMONS, Plaintiff-Appellant,v.JOHNSON PUBLISHING COMPANY, Defendant-Appellee.
No. 86-3091.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 28, 1986.Decided March 2, 1987.

Before RUSSELL, WIDENER and WILKINSON, Circuit Judges.
Charles Simmons, appellant pro se.
Is Leevy Johnson, James P. Hudson, Johnson, Toal & Battiste, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order adopting the recommendation of the magistrate and granting summary judgment in favor of the defendant is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Simmons v. Johnson Publishing Company, C/A No. 85-2680 (D.S.C., June 16, 1986).*


2
AFFIRMED.



*
 Appellant's "Motion to Strike Ben Lawson Affidavit", "Motion of:  Certification of the Record.  Rule 13," and "Motion to Strike, page 75, 80, 84, 85, of the Plaintiff Deposition" are denied.  Appellant's motion to file informal brief and docketing statement out of time is granted